DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 11, filed June 2, 2022, with respect to the title have been fully considered and are persuasive.  The objection of March 7, 2022 has been withdrawn. 
Applicant’s arguments, see page 11, filed June 2, 2022, with respect to claim 8 have been fully considered and are persuasive.  The 112 rejection of March 7, 2022 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 8 and 17 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Status of the Claims
Claims 1-7 are canceled.  Claims 21-27 are added.  No new matter.  Claims 8-27 are present for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Regarding Claim 8, lines 13-15 recite the limitation “first GLS's of the plurality of first GLS's in a same region are arranged along a first direction, and the plurality of second GLS's are arranged along a second direction different from the first direction” it is unclear how the figures show this limitation.  Figs. 16-17 show first GSLs 165/167 arranged along an X-direction and second GSLs 172/173 arranged along a Y-direction.  However, since 165/167 are arranged in two rows, it is also arranged along Y-direction which is the same direction as 172/173.  Similarly the specification does not describe an embodiment where the first GSLs are only arranged in one row.  For purposes of examination this will be interpreted as “first GLS's of the plurality of first GLS's in a same region are arranged along a first direction, and the plurality of second GLS's are arranged along a second direction.”	   Regarding Claim 17, lines 13-16 recite the limitation “first ACS’s of the plurality of first ACS’s in a same region are arranged along a first direction, and the plurality of second ACS’s are arranged along a second direction different from the first direction” it is unclear how the figures show this limitation.  Fig 20 show first ACS’s 195 arranged along an X-direction and second ACS’s 196 arranged along a Y-direction.  However, since 195 is arranged in two rows, it is also arranged along Y-direction which is the same direction as 196.  Similarly the specification does not describe an embodiment where the first ACS’s are only arranged in one row.  For purposes of examination this will be interpreted as “first ACS's of the plurality of first ACS's in a same region are arranged along a first direction, and the plurality of second ACS's are arranged along a second direction.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11, 14-23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2016/0343730) in view of Son (US 2021/0104526) hereinafter "Son 2" in view of Kim (US 2014/0239375) in further view of Alsmeier (US 2012/0001252).	Claim 8, Son discloses (Figs. 4-12) a method for fabricating a three-dimensional (3D) memory device, comprising: 	forming a layer stack (136/138, insulating interlayer pattern/sacrificial patterns, Para [0113]) over (136/138 over 100) a substrate (100/113/123, substrate/lower insulation pattern/lower sacrificial patterns, under broadest reasonable interpretation (BRI) may be considered a substrate, Para [0111]-[0113]);	forming a semiconductor layer (portion of 170 contacting sidewall of 153, horizontal semiconductor layer, Para [0119], hereinafter “1st”) on a side portion (1st is on side portion of 153) of a channel layer (153, channel, Para [0051]) that extends through the layer stack (153 extends through 136/138) and on the substrate (1st  is on 100); and forming gate line slits (Fig. 4, 140, channel hole, Fig. 7,  160, opening, Para [0095],[0109]) that extends through the layer stack for a memory block, (140/160 extends through 136/138 for a memory block). 	Son does not explicitly disclose forming an epitaxial layer; forming a plurality of first gate line slits (GLS's) and a plurality of second GLS's extending through the layer stack for a memory block, wherein the plurality of first GLS's are formed in one or more regions between adjacent second GLS's, and first GLS's of the plurality of first GLS's in a same region are arranged along a first direction, and the plurality of second GLS's are arranged along a second direction.	However, Son 2 discloses forming horizontal semiconductor layers through selective epitaxial growth (Figs. 8A-8B, Para [0061]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to form the horizontal semiconductor layers of Son by the epitaxial step of Son 2 as epitaxial growth allows for formation of layers from already present layers without the need for further material (Son 2, Para [0061]).	As a result, Son in view of Son 2 discloses forming an epitaxial layer on a side portion of a channel layer.	Furthermore, Kim discloses (Figs. 8A-8B) forming a plurality of first gate line slits (GLS's) (openings of 134, dummy patterns, Para [0095], hereinafter “GL1”) and a plurality of second GLS's (openings where 165 and underlying 160a/147 formed, division layer pattern/channel/semiconductor pattern, Para [0049], [0065], hereinafter “GL2” ) extending through (GL1 and GL2 extend through 110/120 as seen in Fig. 8A) a layer stack (110/120, firs insulation layer/sacrificial layer, Para [0094]) for a memory block (GL1 and GL2 are formed for a memory block), wherein 	the plurality of first GLS's are formed in one or more regions between (GL1s are formed in region III between adjacent GL2s as shown in Fig. 8B) adjacent second GLS's (left and right GL2s as shown in Fig. 8B), and first GLS's of the plurality of first GLS's in a same region are arranged along a first direction (134as are arranged in THIRD DIRECTION in region III as shown in Fig. 8B), and the plurality of second GLS's are arranged along a second direction (GL2s are arranged along the SECOND DIRECTION as shown in Fig. 8B).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the gate slits of Kim to the memory device of Son as gate cuts in vertical memory allow for isolation and definition of control gate electrode (Alsmeier, Para [0087] – [0088]).	Claim 9, Son in view of Son 2, Kim, and Alsmeier discloses the method according to claim 8.	Kim discloses (Figs. 8A-8B) wherein the first GLS's (134a) in the same region are spaced apart from each other along the first direction (134a in region III are spaced apart from each other along the THIRD DIRECTION).	Claim 10, Son in view of Son 2, Kim, and Alsmeier discloses the method according to claim 8.	Son discloses (Figs. 4-12) forming a channel hole (150/153/157 are formed in a hole shown in Fig. 4, hereinafter “hole”, Para [0101]) extending through the layer stack (hole extends through 136/138 in Fig. 7); 	forming a functional layer (150, dielectric layer structure, Para [0058]) on a side wall and a bottom surface of the channel hole (150 form on sidewalls and bottom surface of hole as shown in Fig. 7), the functional layer including a blocking layer, a charge trap layer, and/or a tunnel insulation layer (150 may include tunnel insulation layer, charge storage layer and blocking layer, Para [0058]); and 	filling the channel hole with (hole is filled with 157) a dielectric material (157, first filling pattern, Para [0059]), 	wherein the channel layer is deposited adjacent to the functional layer (153 is deposited adjacent 150).	Claim 11, Son in view of Son 2, Kim, and Alsmeier discloses the method according to claim 10, further comprising: 		removing a portion of the functional layer to expose the side portion of the channel layer (Son, Fig.  9, portion of 150 is removed to expose side of 153,  Para [01117]) before performing an epitaxial growth to grow (as taught by Son 2) and forming the first epitaxial layer (1st is grown by the step of Son 2).	Claim 14, Son in view of Son 2, Kim, and Alsmeier discloses the method according to claim 8.	Kim discloses (Figs. 8A-8B and 11) further comprising: 	filling the plurality of first GLS's (GL1s) with at least one electrically conductive material (GL1s are filled with 134 dummy patterns which may include polysilicon material, Para [0096]) to form a plurality of first array common sources (ACS's) (in further figures the openings of GL1s are used to form common source lines with 105, Fig. 11, Para [0126]); and 	filling the plurality of second GLS's (GL2s) with at least one electrically conductive material (GL2s filled with 147 which is doped polysilicon, Para [0055]) to form a plurality of second ACS's (147 functions as a source line for channel 160, Para [0055]).	Kim does not explicitly disclose wherein the plurality of first ACS's and the plurality of second ACS's electrically connect with the epitaxial layer.	However, Son discloses (Fig. 15) wherein a plurality of ACS ‘s (105, impurity region in openings 160 function as common source lines, Para [0064]) electrically connect with an epitaxial layer (105s electrically connected to semiconductor pattern 170, where Son 2 discloses the epitaxial formation of 170, Para [0063] – [0064]).	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply a connection between source layers of Kim to the epitaxial layer of Son in view of Son 2 as it provides a connection to the lower body of the vertical memory device and the channel (Kim, Para [0063]).	Claim 15, Son in view of Son 2, Kim, and Alsmeier discloses the method according to claim 8.	Kim discloses (Figs. 8A-8B) wherein:
 the one or more regions (III), comprising the plurality of first GLS's formed there-in (III comprises GL1s formed there-in), are arranged along the second direction (III is arranged along SECOND DIRECTION).	Claim 16, Son in view of Son 2, Kim, and Alsmeier discloses the method according to claim 8.	Son discloses (Figs. 4-12) wherein: the channel layer passes through the epitaxial layer and further into the substrate (153 passes through 170 in Fig. 10, where epitaxial taught by Son 2, and 153 passes into 100/113/123 in Fig. 7).	Claim 17, Son discloses (Figs. 4-15) a method for fabricating a three-dimensional (3D) memory device, comprising: 	forming a layer stack (Fig. 15, 136/180, insulating interlayer pattern/gate lines, Para [0072]) over (136/180 over 100) a substrate (100/113/123, substrate/lower insulation pattern/lower sacrificial patterns, under broadest reasonable interpretation (BRI) may be considered a substrate, Para [0111]-[0113]);	forming a layer (Fig. 10, portion of 170 contacting sidewall of 153, horizontal semiconductor layer, Para [0119], hereinafter “1st”) on a side portion (1st is on side portion of 153) of a channel layer (153, channel, Para [0051]) that extends through the layer stack (153 extends through 136/180) and on the substrate (1st is on 100); forming a plurality of openings (160, opening, Para [0132]) extending through the layer stack for a memory block (160 extends through 136/180 for a memory block),	Son does not explicitly disclose forming an epitaxial layer; forming a plurality of first array common sources (ACS's) and a plurality of second ACS's extending through the layer stack for a memory block, wherein the plurality of first ACS's are formed in one or more regions between adjacent second ACS's, first ACS's of the plurality of first ACS's in a same region are arranged along a first direction, and the plurality of second ACS's are arranged along a second direction.	Furthermore, Son 2 discloses forming horizontal semiconductor layers through selective epitaxial growth (Figs. 8A-8B, Para [0061]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to form the horizontal semiconductor layers of Son by the epitaxial step of Son 2 as epitaxial growth allows for formation of layers from already present layers without the need for further material (Son 2, Para [0061]).	As a result, Son in view of Son 2 discloses forming an epitaxial layer on a side portion of a channel layer.	Furthermore, Kim discloses (Figs. 8A-8B and 11) forming a plurality of first array (openings of 134, dummy pattern, Para [0095], hereinafter “GL1”) common sources (ACS's) (GL1 can be filled to form common source line 105 seen in Fig. 11, Para [0126], hereinafter “ACS1”)  and a plurality of second (openings where 165 and underlying 160a/147 formed, division layer pattern/channel/semiconductor pattern, Para [0049], [0065], hereinafter “GL2” ) ACS's (GL2 filled with doped polysilicon 147 that can function as source line for channel 160, Para [0055], hereinafter “ACS2”) extending (ACS1 and ACS2 extend through 110/120) through a layer stack (110/120, first insulation layer/sacrificial layer, Para [0078]) for a memory block (ACS1 and ACS2 are for a memory block), wherein (Fig. 8B) 	the plurality of first ACS's (ACS1 corresponding to 134 in Fig. 8B)  are formed in one or more regions (ACS1 is formed in region III) between (ACS1 is between adjacent ACS2) adjacent second ACS's (ACS2 corresponding to 165s in Fig. 8B), first ACS's (134a for example) of the plurality of first ACS's (ACS1) in a same region are arranged along a first direction (134a in region III are arranged along THIRD DIRECTION), and the plurality of second ACS's (ACS2) are arranged along a second direction (ACS2 corresponding to 165 in Fig. 8B are arranged along SECOND DIRECTION).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the gate slits of Kim to the memory device of Son as gate cuts in vertical memory allow for isolation and definition of control gate electrode (Alsmeier, Para [0087] – [0088]).	Claim 18, Son in view of Son 2, Kim, and Alsmeier discloses the method according to claim 17.	Kim discloses (Figs. 8A-8B, and 11)  wherein the first ACS's (134a) in the same region (III) are spaced apart from each other along the first direction (134as which correspond to ACS1 in Fig. 8B are spaced apart from each other along THIRD DIRECTION).	Claim 19, Son in view of Son 2, Kim, and Alsmeier discloses the method according to claim 17.	Kim discloses (Figs. 8A-8B, and 11) further comprising: 	forming a plurality of first gate line slits (GLS's) (GL1, openings of 134, Para [0095]) and a plurality of second GLS's (GL2, openings where 165/160a/147 will be formed) extending through the layer stack (GL1/GL2 extend through 110/120 in Kim); 	filling the plurality of first GLS's with at least one electrically conductive material (GL1s are filled with 134 dummy patterns which may include polysilicon material, Para [0096]) to form the plurality of first ACS's (this forms ACS1); and 	filling the plurality of second GLS's with at least one electrically conductive material (GL2s filled with 147 which is doped polysilicon, Para [0055]) to form the plurality of second ACS's (this forms ACS2).	Claim 20, Son in view of Son 2, Kim, and Alsmeier discloses the method according to claim 17.	Son discloses (Figs. 4-12) forming a channel hole (150/153/157 are formed in a hole shown in Fig. 4, hereinafter “hole”, Para [0101]) extending through the layer stack (hole extends through 136 in Fig. 7); 	forming a functional layer (150, dielectric layer structure, Para [0058]) on a side wall and a bottom surface of the channel hole (150 form on sidewalls and bottom surface of hole as shown in Fig. 7), the functional layer including a blocking layer, a charge trap layer, and/or a tunnel insulation layer (150 may include tunnel insulation layer, charge storage layer and blocking layer, Para [0058]); and 	filling the channel hole with (hole is filled with 157) a dielectric material (157, first filling pattern, Para [0059]), 	wherein the channel layer is deposited adjacent to the functional layer (153 is deposited adjacent 150).	Claim 21, Son in view of Son 2, Kim, and Alsmeier discloses the method according to claim 20.	Son discloses (Figs. 4-12) further comprising: 	removing a portion of the functional layer to expose the side portion of the channel layer before (Figs. 8-9, portion of 150 is removed to expose side portion of 153) forming the epitaxial layer (then 170 is formed in Fig. 10, where epitaxial is taught by Son 2).	Claim 22, Son in view of Son 2, Kim, and Alsmeier discloses the method according to claim 17.	Kim discloses (Figs. 8A-8B, and 11) wherein: the one or more regions (III), comprising the plurality of first ACS's formed there-in (III comprises ACS1), are arranged along the second direction (Fig. 8B, III is arranged along SECOND DIRECTION).
Claim 23, Son in view of Son 2, Kim, and Alsmeier discloses the method according to claim 17.	Son discloses (Figs. 4-12) wherein: the channel layer passes through the epitaxial layer and further into the substrate (153 passes through 170 in Fig. 10, where epitaxial taught by Son 2, and 153 passes into 100/113/123 in Fig. 7).	Claim 27, Son in view of Son 2, Kim, and Alsmeier discloses the method according to claim 17.	Son in view of Son 2 and Kim does not explicitly disclose wherein the plurality of first ACS's and the plurality of second ACS's are electrically connected with the epitaxial layer.	However, Son discloses (Fig. 15) wherein a plurality of ACS ‘s (105, impurity region in openings 160 function as common source lines, Para [0064]) electrically connect with an epitaxial layer (105s electrically connected to semiconductor pattern 170, where Son 2 discloses the epitaxial formation of 170, Para [0063] – [0064]).	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply a connection between source layers of Kim to the epitaxial layer of Son in view of Son 2 as it provides a connection to the lower body of the vertical memory device and the channel (Kim, Para [0063]).


Allowable Subject Matter
Claims 12-13 and 24-2would be allowable if rewritten to overcome the 112 rejection and in independent form including all of the limitations of the base claim and any intervening claims
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819